Order entered February 27, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00101-CV

             IN THE INTEREST OF K.A. AND K.A., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85583

                                      ORDER

      Before the Court is Hunt County District Clerk Susan Spradling’s February

25, 2020 request to extend time to file the clerk’s record. Ms. Spradling explains

that appellant has not provided payment and his indigence is “undetermined.” We

GRANT the request to the extent that we ORDER appellant to file written

verification he has paid the clerk’s fee or is entitled to proceed without payment of

costs within 10 days. We caution appellant that failure to comply could result in

the dismissal of the appeal without further notice. See TEX. R. APP. P. 37.3(b).

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE